Order filed, October 31, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00790-CR
                                 ____________

                CARLTON DONNELL TERRELL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 182nd District Court
                             Harris County, Texas
                        Trial Court Cause No. 1506164


                                      ORDER

      The reporter’s record in this case was due October 30, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Roxanne Wiltshire, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM